REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of December __, 2004, by and between StockerYale, Inc., a Massachusetts
corporation (the "Company"), and Laurus Master Fund, Ltd., a Cayman Islands
company (the "Purchaser").

        This Agreement is being entered into in connection with a Securities
Purchase Agreement dated as of the date hereof between the Purchaser and the
Company (the “Purchase Agreement”) and pursuant to the Note and Warrant.

        The Company and the Purchaser hereby agree as follows:

1.     Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

        “Effectiveness Date” means the 90th day following the date hereof.

        “Effectiveness Period” shall have the meaning set forth in Section 2(a).

        “Filing Date” means, with respect to the Registration Statement required
to be filed hereunder, the 30th day following the date hereof.

        “Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities.

        “Indemnified Party” shall have the meaning set forth in Section 5(c).

        “Indemnifying Party” shall have the meaning set forth in Section 5(c).

        “Losses” shall have the meaning set forth in Section 5(a).

        “Note” means the convertible promissory note issued on the date hereof.

        “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

        “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act of
1933, as amended (the “Securities Act”)), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

        “Registrable Securities” means the shares of Common Stock issued upon
the conversion of the Note and issuable upon exercise of the Warrant.

        “Registration Statement” means the registration statement required to be
filed hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

        “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

        “Warrant” means the Common Stock purchase warrant issued pursuant to the
Purchase Agreement.

2.     Registration.

> (a)     On or prior to the Filing Date, the Company shall prepare and file
> with the Commission a Registration Statement covering the resale of the
> Registrable Securities in an offering to be made on a continuous basis
> pursuant to Rule 415. The Registration Statement shall be on Form S-3 (except
> if the Company is not then eligible to register for resale the Registrable
> Securities on Form S-3, in which case such registration shall be on another
> appropriate form in accordance herewith). The Company shall use its reasonable
> commercial efforts to cause the Registration Statement to be declared
> effective under the Securities Act as promptly as possible after the filing
> thereof, but in any event no later than the Effectiveness Date, and shall use
> its reasonable commercial efforts to keep the Registration Statement
> continuously effective under the Securities Act until the date which is the
> earliest date of when (i) all Registrable Securities have been sold, (ii) all
> Registrable Securities may be sold immediately without registration under the
> Securities Act and without volume restrictions pursuant to Rule 144(k), as
> determined by the counsel to the Company pursuant to a written opinion letter
> to such effect, addressed and acceptable to the Company’s transfer agent and
> the affected Holders, (iii) four years after the Closing Date; or (iv) six
> months after the latest exercise period of the Warrant (the “Effectiveness
> Period”).
> 
> (b)     If: (i) any Registration Statement is not filed on or prior to the
> Filing Date; (ii) a Registration Statement filed hereunder is not declared
> effective by the Commission by the Effectiveness Date; (iii) after a
> Registration Statement is filed with and declared effective by the Commission,
> such Registration Statement ceases to be effective (by suspension or
> otherwise) as to all Registrable Securities to which it is required to relate
> at any time prior to the expiration of the Effectiveness Period (without being
> succeeded as promptly as practicable by an additional registration statement
> filed and declared effective), for a period of time which shall exceed 60 days
> in the aggregate per year or more than 30 consecutive calendar days (defined
> as a period of 365 days commencing on the date the Registration Statement is
> declared effective); or (iv) the Common Stock is not listed or quoted, or is
> suspended from trading on any Trading Market for a period of three (3)
> consecutive Trading Days (provided the Company shall not have been able to
> cure such trading suspension within 30 days of the notice thereof or list the
> Common Stock on any of the NASD OTC Bulletin Board, BBX Exchange, NASDAQ
> SmallCap Market, the Nasdaq National Market, American Stock Exchange or New
> York Stock Exchange (the “Trading Market”))(any such failure or breach being
> referred to as an “Event,” and for purposes of clause (i) or (ii) the date on
> which such Event occurs, or for purposes of clause (iii) the date which such
> 60 day or 30 consecutive day period (as the case may be) is exceeded, or for
> purposes of clause (iv) the date on which such three (3) Trading Day period is
> exceeded, being referred to as “Event Date”), then until the applicable Event
> is cured, the Company shall pay to each Holder an amount in cash, as
> liquidated damages and not as a penalty, equal to 1.0% for each thirty (30)
> day period (prorated on a daily basis for partial periods) of the original
> principal amount of the Note. Such liquidation damages shall be paid not less
> than each thirty (30) days during an Event and within three (3) business days
> following the date on which such Event has been cured by the Company. 3.
> Registration Procedures. If and whenever the Company is required by the
> provisions hereof to effect the registration of the Registrable Securities
> under the Act, the Company will, as expeditiously as possible:
> 
> > (a)     prepare and file with the SEC a registration statement with respect
> > to such securities, promptly as possible respond to any comments received
> > from the SEC and use its best efforts to cause such registration statement
> > to become and remain effective for the period of the distribution
> > contemplated thereby (determined as herein provided), and promptly provide
> > to the Purchaser copies of all filings and SEC letters of comment; (b)
> > prepare and file with the SEC such amendments and supplements to such
> > registration statement and the prospectus used in connection therewith as
> > may be necessary to comply with the provisions of the Securities Act with
> > respect to the disposition of all securities covered by the registration
> > statement and to keep such registration statement effective until the
> > expiration of the Effectiveness Period; (c) furnish to the Purchaser such
> > number of copies of the registration statement and the prospectus included
> > therein (including each preliminary prospectus) as the Purchaser reasonably
> > may request to facilitate the public sale or disposition of the securities
> > covered by such registration statement; (d) use its commercially reasonable
> > efforts to register or qualify the Purchaser’s Registrable Securities
> > covered by such registration statement under the securities or “blue sky”
> > laws of such jurisdictions as the Purchaser, provided, however, that the
> > Company shall not for any such purpose be required to qualify generally to
> > transact business as a foreign corporation in any jurisdiction where it is
> > not so qualified or to consent to general service of process in any such
> > jurisdiction; (e) list the Registrable Securities covered by such
> > registration statement with any securities exchange on which the Common
> > Stock of the Company is then listed; (f) immediately notify the Purchaser at
> > any time when a prospectus relating thereto is required to be delivered
> > under the Securities Act, of the happening of any event of which the Company
> > has knowledge as a result of which the prospectus contained in such
> > registration statement, as then in effect, includes an untrue statement of a
> > material fact or omits to state a material fact required to be stated
> > therein or necessary to make the statements therein not misleading in light
> > of the circumstances then existing; and (g) make available on reasonable
> > notice for inspection during normal business hours by the Purchaser and any
> > attorney, accountant or other agent retained by the Purchaser, all publicly
> > available, non-confidential financial and other records, pertinent corporate
> > documents and properties of the Company, and cause the Company’s officers,
> > directors and employees to supply all publicly available, non-confidential
> > information reasonably requested by the attorney, accountant or agent of the
> > Purchaser for the purpose of effecting the registration of the Registrable
> > Securities pursuant to this Agreement. 4. Registration Expenses. All
> > expenses relating to the Company’s compliance with Sections 2 and 3 hereof,
> > including, without limitation, all registration and filing fees, printing
> > expenses, fees and disbursements of counsel and independent public
> > accountants for the Company, fees and expenses (including reasonable counsel
> > fees) incurred in connection with complying with state securities or “blue
> > sky” laws, fees of the NASD, transfer taxes, fees of transfer agents and
> > registrars, reasonable fees of, and reasonable disbursements incurred by,
> > one counsel for the Holders, and costs of insurance are called “Registration
> > Expenses”. All selling commissions applicable to the sale of Registrable
> > Securities, including any fees and disbursements of any special counsel to
> > the Holders beyond those included in Registration Expenses, are called
> > “Selling Expenses” and are the responsibility of the sellers. The Company
> > shall be responsible for all Registration Expenses.

5.     Indemnification.

> (a)     In the event of a registration of any Registrable Securities under the
> Securities Act pursuant to this Agreement, the Company will indemnify and hold
> harmless the Purchaser, and its officers, directors and each other person, if
> any, who controls the Purchaser within the meaning of the Securities Act,
> against any losses, claims, damages or liabilities, joint or several, to which
> the Purchaser, or such persons may become subject under the Securities Act or
> otherwise, insofar as such losses, claims, damages or liabilities (or actions
> in respect thereof) arise out of or are based upon any untrue statement or
> alleged untrue statement of any material fact contained in any registration
> statement under which such Registrable Securities were registered under the
> Securities Act pursuant to this Agreement, any preliminary prospectus or final
> prospectus contained therein, or any amendment or supplement thereof, or arise
> out of or are based upon the omission or alleged omission to state therein a
> material fact required to be stated therein or necessary to make the
> statements therein not misleading, and will reimburse the Purchaser, and each
> such person for any reasonable legal or other expenses incurred by them in
> connection with investigating or defending any such loss, claim, damage,
> liability or action; provided, however, that the Company will not be liable in
> any such case if and to the extent that any such loss, claim, damage or
> liability (i) arises out of or is based upon an untrue statement or alleged
> untrue statement or omission or alleged omission so made in conformity with
> information furnished by the Purchaser or any such person in writing
> specifically for use in any such document, or (ii) contained in a Registration
> Statement or Prospectus if a corrected version of the Registration Statement
> or Prospectus was delivered to the Purchaser on a timely basis.
> 
> (b)     In the event of a registration of the Registrable Securities under the
> Securities Act pursuant to this Agreement, the Purchaser will indemnify and
> hold harmless the Company, and its officers, directors and each other person,
> if any, who controls the Company within the meaning of the Securities Act,
> against all losses, claims, damages or liabilities, joint or several, to which
> the Company or such persons may become subject under the Securities Act or
> otherwise, insofar as such losses, claims, damages or liabilities (or actions
> in respect thereof) arise out of or are based upon any untrue statement or
> alleged untrue statement of any material fact which was made in conformity
> with information furnished in writing by the Purchaser to the Company
> specifically for use in (and such information is contained in) the
> registration statement under which such Registrable Securities were registered
> under the Securities Act pursuant to this Agreement, any preliminary
> prospectus or final prospectus contained therein, or any amendment or
> supplement thereof, or arise out of or are based upon the omission or alleged
> omission to state therein a material fact required to be stated therein or
> necessary to make the statements therein not misleading, and will reimburse
> the Company and each such person for any reasonable legal or other expenses
> incurred by them in connection with investigating or defending any such loss,
> claim, damage, liability or action. Notwithstanding the provisions of this
> paragraph, the Purchaser shall not be required to indemnify any person or
> entity in excess of the amount of the aggregate proceeds received by the
> Purchaser of Registrable Securities in connection with any such registration
> under the Securities Act.
> 
> (c)     Promptly after receipt by an indemnified party hereunder of notice of
> the commencement of any action, such indemnified party shall, if a claim in
> respect thereof is to be made against the indemnifying party hereunder, notify
> the indemnifying party in writing thereof, but the omission so to notify the
> indemnifying party shall not relieve it from any liability which it may have
> to such indemnified party other than under this Section 5(c) and shall only
> relieve it from any liability which it may have to such indemnified party
> under this Section 5(c) if and to the extent the indemnifying party is
> prejudiced by such omission. In case any such action shall be brought against
> any indemnified party and it shall notify the indemnifying party of the
> commencement thereof, the indemnifying party shall be entitled to participate
> in and, to the extent it shall wish, to assume and undertake the defense
> thereof with counsel satisfactory to such indemnified party, and, after notice
> from the indemnifying party to such indemnified party of its election so to
> assume and undertake the defense thereof, the indemnifying party shall not be
> liable to such indemnified party under this Section 5(c) for any legal
> expenses subsequently incurred by such indemnified party in connection with
> the defense thereof; if the indemnified party retains its own counsel, then
> the indemnified party shall pay all fees, costs and expenses of such counsel,
> provided, however, that, if the defendants in any such action include both the
> indemnified party and the indemnifying party and the indemnified party shall
> have reasonably concluded that there may be reasonable defenses available to
> it which are different from or additional to those available to the
> indemnifying party or if the interests of the indemnified party reasonably may
> be deemed to conflict with the interests of the indemnifying party, the
> indemnified parties shall have the right to select one separate counsel and to
> assume such legal defenses and otherwise to participate in the defense of such
> action, with the reasonable expenses and fees of such separate counsel and
> other expenses related to such participation to be reimbursed by the
> indemnifying party as incurred. (d) In order to provide for just and equitable
> contribution in the event of joint liability under the Securities Act in any
> case in which either (i) the Purchaser, or any controlling person of the
> Purchaser, makes a claim for indemnification pursuant to this Section 5(c) but
> it is judicially determined (by the entry of a final judgment or decree by a
> court of competent jurisdiction and the expiration of time to appeal or the
> denial of the last right of appeal) that such indemnification may not be
> enforced in such case notwithstanding the fact that this Section 5(c) provides
> for indemnification in such case, or (ii) contribution under the Securities
> Act may be required on the part of the Purchaser or controlling person of the
> Purchaser in circumstances for which indemnification is provided under this
> Section 5(c); then, and in each such case, the Company and the Purchaser will
> contribute to the aggregate losses, claims, damages or liabilities to which
> they may be subject (after contribution from others) in such proportion so
> that the Purchaser is responsible only for the portion represented by the
> percentage that the public offering price of its securities offered by the
> registration statement bears to the public offering price of all securities
> offered by such registration statement, provided, however, that, in any such
> case, (A) the Purchaser will not be required to contribute any amount in
> excess of the public offering price of all such securities offered by it
> pursuant to such registration statement; and (B) no person or entity guilty of
> fraudulent misrepresentation (within the meaning of Section 10(f) of the
> Securities Act) will be entitled to contribution from any person or entity who
> was not guilty of such fraudulent misrepresentation.

6.     Intentionally Omitted.

7.     Miscellaneous.

> (a)     Remedies. In the event of a breach by the Company or by a Holder, of
> any of their obligations under this Agreement, each Holder or the Company, as
> the case may be, in addition to being entitled to exercise all rights granted
> by law and under this Agreement, including recovery of damages, will be
> entitled to specific performance of its rights under this Agreement; provided,
> however, so long as the Holder shall have received liquidated damages in
> accordance with the terms of Section 2(b) hereof, then the Holder shall not be
> entitled to specific performance of its rights under Section 2(b) arising from
> the occurrence of an Event specifically relating to the payment of such
> liquidated damages.
> 
> (b)     No Piggyback on Registrations. Except as and to the extent specified
> in Schedule 7(b) hereto, neither the Company nor any of its security holders
> (other than the Holders in such capacity pursuant hereto) may include
> securities of the Company in the Registration Statement other than the
> Registrable Securities, and the Company shall not after the date hereof enter
> into any agreement providing any such right for inclusion of shares in the
> Registration Statement to any of its security holders. Except as and to the
> extent specified in Schedule 7(b) hereto, the Company has not previously
> entered into any agreement granting any registration rights with respect to
> any of its securities to any Person that has not been fully satisfied. (c)
> Compliance. Each Holder covenants and agrees that it will comply with the
> prospectus delivery requirements of the Securities Act as applicable to it in
> connection with sales of Registrable Securities pursuant to the Registration
> Statement. (d) Discontinued Disposition. Each Holder agrees by its acquisition
> of such Registrable Securities that, upon receipt of a notice from the Company
> of the occurrence of a Discontinuation Event, such Holder will forthwith
> discontinue disposition of such Registrable Securities under the Registration
> Statement until such Holder’s receipt of the copies of the supplemented
> Prospectus and/or amended Registration Statement or until it is advised in
> writing (the “Advice”) by the Company that the use of the applicable
> Prospectus may be resumed, and, in either case, has received copies of any
> additional or supplemental filings that are incorporated or deemed to be
> incorporated by reference in such Prospectus or Registration Statement. The
> Company may provide appropriate stop-transfer orders to enforce the provisions
> of this paragraph. For purposes of this Section 7(d), a “Discontinuation
> Event” shall mean when the Commission notifies the Company whether there will
> be a “review” of such Registration Statement and whenever the Commission
> comments in writing on such Registration Statement (the Company shall provide
> true and complete copies thereof and all written responses thereto to each of
> the Holders); (iii) any request by the Commission or any other Federal or
> state governmental authority for amendments or supplements to the Registration
> Statement or Prospectus or for additional information; (iv) the issuance by
> the Commission of any stop order suspending the effectiveness of the
> Registration Statement covering any or all of the Registrable Securities or
> the initiation of any Proceedings for that purpose; (v) the receipt by the
> Company of any notification with respect to the suspension of the
> qualification or exemption from qualification of any of the Registrable
> Securities for sale in any jurisdiction, or the initiation or threatening of
> any Proceeding for such purpose; and (vi) the occurrence of any event or
> passage of time that makes the financial statements included in the
> Registration Statement ineligible for inclusion therein or any statement made
> in the Registration Statement or Prospectus or any document incorporated or
> deemed to be incorporated therein by reference untrue in any material respect
> or that requires any revisions to the Registration Statement, Prospectus or
> other documents so that, in the case of the Registration Statement or the
> Prospectus, as the case may be, it will not contain any untrue statement of a
> material fact or omit to state any material fact required to be stated therein
> or necessary to make the statements therein, in light of the circumstances
> under which they were made, not misleading.
> 
> (e)     Piggy-Back Registrations. If at any time during the Effectiveness
> Period there is not an effective Registration Statement covering all of the
> Registrable Securities and the Company shall determine to prepare and file
> with the Commission a registration statement relating to an offering for its
> own account or the account of others under the Securities Act of any of its
> equity securities, other than on Form S-4 or Form S-8 (each as promulgated
> under the Securities Act) or their then equivalents relating to equity
> securities to be issued solely in connection with any acquisition of any
> entity or business or equity securities issuable in connection with stock
> option or other employee benefit plans, then the Company shall send to each
> Holder written notice of such determination and, if within fifteen days after
> receipt of such notice, any such Holder shall so request in writing, the
> Company shall include in such registration statement all or any part of such
> Registrable Securities such holder requests to be registered, subject to
> customary underwriter cutbacks applicable to all holders of registration
> rights and subject to the consent of any selling stockholder(s) under such
> registration statement.
> 
> (f)     Amendments and Waivers. The provisions of this Agreement, including
> the provisions of this sentence, may not be amended, modified or supplemented,
> and waivers or consents to departures from the provisions hereof may not be
> given, unless the same shall be in writing and signed by the Company and the
> Holders of the then outstanding Registrable Securities. Notwithstanding the
> foregoing, a waiver or consent to depart from the provisions hereof with
> respect to a matter that relates exclusively to the rights of certain Holders
> and that does not directly or indirectly affect the rights of other Holders
> may be given by Holders of at least a majority of the Registrable Securities
> to which such waiver or consent relates; provided, however, that the
> provisions of this sentence may not be amended, modified, or supplemented
> except in accordance with the provisions of the immediately preceding
> sentence. (g) Notices. Any notice or request hereunder may be given to the
> Company or Purchaser at the respective addresses set forth below or as may
> hereafter be specified in a notice designated as a change of address under
> this Section 7(g). Any notice or request hereunder shall be given by
> registered or certified mail, return receipt requested, hand delivery,
> overnight mail or telecopy (confirmed by mail). Notices and requests shall be,
> in the case of those by hand delivery, deemed to have been given when
> delivered to any officer of the party to whom it is addressed, in the case of
> those by mail or overnight mail, deemed to have been given when deposited in
> the mail or with the overnight mail carrier, and, in the case of a telecopy,
> when confirmed. The address for such notices and communications shall be as
> follows:

If to the Company: StockerYale, Inc.
32 Hampshire Road
Salem, NH  03079
Attention:  Mark W. Blodgett
Facsimile:  (603) 898-8851     With a copy to: Goodwin Procter LLP
Stuart M. Cable, P.C.
53 State Street
Boston, MA  02109
Facsimile:  (617) 523-1231     If to a Purchaser: To the address set forth under
such Purchaser name on the
signature pages hereto.     If to any other Person
who is then the registered Holder: To the address of such Holder as it
appears in the stock transfer books
of the Company or such other address
as may be designated in writing hereafter,
in the same manner, by such Person.

>     
> 
> (h)     Successors and Assigns. This Agreement shall inure to the benefit of
> and be binding upon the successors and permitted assigns of each of the
> parties and shall inure to the benefit of each Holder. The Company may not
> assign its rights or obligations hereunder without the prior written consent
> of each Holder. Each Holder may assign their respective rights hereunder in
> the manner and to the Persons as permitted under the Note.
> 
> (i)     Execution and Counterparts. This Agreement may be executed in any
> number of counterparts, each of which when so executed shall be deemed to be
> an original and, all of which taken together shall constitute one and the same
> Agreement. In the event that any signature is delivered by facsimile
> transmission, such signature shall create a valid binding obligation of the
> party executing (or on whose behalf such signature is executed) the same with
> the same force and effect as if such facsimile signature were the original
> thereof.
> 
> (j)     Governing Law. All questions concerning the construction, validity,
> enforcement and interpretation of this Agreement shall be governed by and
> construed and enforced in accordance with the internal laws of the State of
> New York, without regard to the principles of conflicts of law thereof. Each
> party agrees that all Proceedings concerning the interpretations, enforcement
> and defense of the transactions contemplated by this Agreement shall be
> commenced exclusively in the state and federal courts sitting in the City of
> New York, Borough of Manhattan. Each party hereto hereby irrevocably submits
> to the exclusive jurisdiction of the state and federal courts sitting in the
> City of New York, Borough of Manhattan for the adjudication of any dispute
> hereunder or in connection herewith or with any transaction contemplated
> hereby or discussed herein, and hereby irrevocably waives, and agrees not to
> assert in any Proceeding, any claim that it is not personally subject to the
> jurisdiction of any such court, that such Proceeding is improper. Each party
> hereto hereby irrevocably waives personal service of process and consents to
> process being served in any such Proceeding by mailing a copy thereof via
> registered or certified mail or overnight delivery (with evidence of delivery)
> to such party at the address in effect for notices to it under this Agreement
> and agrees that such service shall constitute good and sufficient service of
> process and notice thereof. Nothing contained herein shall be deemed to limit
> in any way any right to serve process in any manner permitted by law. Each
> party hereto hereby irrevocably waives, to the fullest extent permitted by
> applicable law, any and all right to trial by jury in any legal proceeding
> arising out of or relating to this Agreement or the transactions contemplated
> hereby. If either party shall commence a Proceeding to enforce any provisions
> of a Transaction Document, then the prevailing party in such Proceeding shall
> be reimbursed by the other party for its reasonable attorneys fees and other
> costs and expenses incurred with the investigation, preparation and
> prosecution of such Proceeding.
> 
> (k)     Cumulative Remedies. The remedies provided herein are cumulative and
> not exclusive of any remedies provided by law. (l) Severability. If any term,
> provision, covenant or restriction of this Agreement is held by a court of
> competent jurisdiction to be invalid, illegal, void or unenforceable, the
> remainder of the terms, provisions, covenants and restrictions set forth
> herein shall remain in full force and effect and shall in no way be affected,
> impaired or invalidated, and the parties hereto shall use their reasonable
> efforts to find and employ an alternative means to achieve the same or
> substantially the same result as that contemplated by such term, provision,
> covenant or restriction. It is hereby stipulated and declared to be the
> intention of the parties that they would have executed the remaining terms,
> provisions, covenants and restrictions without including any of such that may
> be hereafter declared invalid, illegal, void or unenforceable.
> 
> (m)     Headings. The headings in this Agreement are for convenience of
> reference only and shall not limit or otherwise affect the meaning hereof.

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

STOCKERYALE, INC.

By: /s/                                                         

Name:                                                          
Title:                                                          

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASER TO FOLLOW]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

LAURUS MASTER FUND, LTD.

By:  /s/                                                         

Name:                                                          

Title:                                                          

Address for Notice:

c/o Laurus Capital Management, LLC
825 Third Avenue, 14th Floor
New York, New York 10022
Attention:  David Grin